DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-16-2021 have been fully considered but they are not persuasive.
Applicant argues…
Miura focuses on high temperature operations and ultimately teaches away from using freezing (below freezing) operations.
Applicant further argues that none of the other applied references make up for the deficiency of Miura.
This is not found to be persuasive because…
As mentioned in applicant’s remarks (9-16-2021, Pg. 8), they note that Miura does discloses the use of cool air. Going on to state on ([0045]) that a method of fabricating at least a honeycomb ceramic body, wherein the honeycomb body is dried by applying cool air, after hot air, thereto. Taking into consideration the handling ease after drying the honeycomb body as described above, the honeycomb body should be cooled to room temperature. In the process, the honeycomb body can be more efficiently cooled by being exposed to cool air. With ([0047]) teaching that a method of fabricating at least a honeycomb ceramic body, wherein the temperature of the cool air is preferably 0 to 30 °C. Nevertheless, the temperature of the cool air is not limited such a figure to achieve the functions and effects described above. The author going on to state that the In re Susi, 169 USPQ 423)  Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67)
This is unpersuasive because as explained above there was not found to be deficiency in Miura.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 7 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US-2002/0,093,123, hereinafter Miura) in further view of Peter Puschner (DE-10-2011/016,066, hereinafter Puschner) and in further view of Brundage et al. (US-2009/0,166,355, hereinafter Brundage)Regarding claim 1, 	
A system for extruding and freeze-drying an extruded honeycomb body which has channels that extend in a longitudinal direction and which channels are each bounded by first channel walls that extend in a first direction which is transverse relative to the longitudinal direction, and by second channel walls that extend in a second direction which is also transverse relative to the longitudinal direction, which system comprises: 
(i) an extruder having an extrusion head for producing the honeycomb body by extrusion; 
(ii) a freeze-drying
each microwave radiator being for irradiating the honeycomb body with a directional microwave beam in an irradiation direction, 
wherein each microwave radiator has its own unit for generating microwaves, 
wherein the system defines a first transverse plane and a second transverse plane that are offset with respect to one another in the longitudinal direction, 
wherein the first plurality of microwave radiators are arranged in the first transverse plane, 
wherein the second plurality of microwave radiators are arranged in the second transverse plane, and 
wherein the individual microwave radiators of the first and second transverse planes are aligned with one another in the longitudinal direction; and 
(iii) a feed unit adjoining the extruder for transferring the honeycomb body from the extruder into the microwave oven, 
wherein the system (a) comprises a vacuum pump operable such that during operation the internal pressure in the microwave oven effects a temperature within the microwave oven of below freezing; and/or 
the system comprises cooling regions that place the honeycomb body in a frozen state, and further
wherein either: 
(a) the extrusion head of the extruder is oriented in such a way that during operation of the system the orientation position of the extruded honeycomb body resulting from the extrusion when transferred into the microwave oven is 
(b) the system is designed to sense the orientation of the first and/or second channel walls of the honeycomb body produced by the extruder and to move the honeycomb body and/or a microwave radiator into a set point orientation such that the irradiation direction of each microwave radiator is oriented at a predefined irradiation angle which is not zero relative to each of the two transverse directions of the first and second channel walls.
Miura teaches the following:
([0072]) teaches extruding the ceramic material from a honeycombed die using an extrusion molding machine
([0048]) teaches in the drying bath a plurality of microwave generators for supplying microwaves in the frequency range of 1,000 to 10,000 MHz into the drying bath, ([0053]) teaches there it provided a system for drying at least a honeycomb ceramic body, preferably comprising a cool air generator arranged inside or outside the drying bath for generating cool air to be applied to the honeycomb body. 
& d.) ([0077]) teaches that waveguides 340 
, f.) & g.) (Fig. 1) depicts two sets of microwave generators, the first two generators being in a first transverse plane and the second two generators in a second transverse plane that is offset with respect to first transverse plane in the longitudinal direction.
(Fig. 1) depicts the first two generators being in a first transverse plane and the second two generators being aligned with one another in the longitudinal direction.
([0019]) teaches a conveyor system for continuously supplying and delivering a plurality of honeycomb bodies into and out of the drying bath.
Regarding Claim 1, Miura teaches a method of fabricating a honeycomb body and a drying system that utilizes microwaves and freezing during the manufacturing process. Miura is silent on the system comprising a vacuum pump and/or cooling regions that place the honeycomb body in a frozen state. In analogous art for a method of continuous microwave vacuum drying of honeycomb ceramic bodies, Puschner suggests details regarding implementing a vacuum atmosphere during the microwave drying stage, and/or implementing a freezing nozzle for freezing the honeycomb prior to the application of the microwave and vacuum, and in this regard Puschner teaches the following
Noting, that this limitation is consider optional if the limitation (k) is met. ([0029]) teaches that the vacuum pressure in the microwave oven is set so that the temperature in the core of the honeycomb ceramic body is above the 
Noting, that this limitation is consider optional if the limitation (j) is met. ([0012]) teaches that in particularly soft honeycomb ceramics, which may also be so large in diameter that the core is hardly heated, it may be useful to freeze them in advance and bring in the frozen state in such a deep vacuum below the triple point, bypassing the solid phase the liquid phase is vaporized directly into the gas phase (freeze-drying), in addition, freeze-drying has the advantage that water in the frozen state has very low dielectric losses and thus the penetration depths are determined only by the dielectric properties of the ceramic. Thus, the microwave energy in the frozen state can penetrate even deeper into the honeycomb ceramic body, in particular in ceramic materials with weakly absorbing dielectric properties, such as cordierite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to 
Regarding Claim 1, Miura as modified, teaches a method of fabricating a honeycomb body and a drying system that utilizes microwaves and freezing during the manufacturing process including the system comprising a vacuum pump and/or cooling regions that place the honeycomb body in a frozen state. Miura as modified is silent on an extrusion head of the extruder and/or the system being designed to sense the orientation of the first and/or second channel walls of the honeycomb.In analogous art for a ceramic honeycomb drying assembly that implements a microwave applicator assembly that includes a microwave applicator and a feed 
(Fig. 9 &. Fig. 10) depict the apparatus, wherein the inlet choke 130 is present at the inlet end wall 113 of the microwave applicator 102, the inlet choke 130 would be in physical contact with the exit end wall 304 of the extruder 300. In one example, the distance between the inlet end wall 113 of the microwave applicator 102 and the exit end wall 304 of the extruder die is less than or equal to 5 in (12.7cm). Noting, that (Fig. 4} presents the honeycomb in a front, view microwave applicator, and ([0005]) notes that the invention disclosed comprises an extruder and a microwave applicator assembly, such that the microwave applicator assembly described above, is arranged to receive a dielectric material from an extrusion die of the extruder wherein the microwave applicator assembly physically contacts the extruder. As such one would understand that the depiction in (Fig. 4) presents the honeycomb as it leaves the extruder and enters the microwave applicator at a predefined irradiation angle which is not zero relative to each of the two transverse directions of the first and second channel walls.
Noting, that this limitation is consider optional if the limitation (I) is met.
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385
(2007).
Regarding claim 2 & 14, 	
Wherein the predefined irradiation angle (a) is in the range from 30 to 60 degrees with respect to the first or the second transverse direction of the first and second channel wails
Wherein the predefined irradiation angle is 45° with respect to the first or the second transverse direction of the first and second channel wails.
Regarding Claim 2 & 14, Miura as modified teaching the same as applied in claim 1. Brundage as applied above in claim 1, further teaches details regarding the predefined irradiation angle, and in this regard teaches the following:
(Fig. 4) and (Fig, 5) depict the outlet ports 124 a, 124 b to be oriented at a predefined irradiation angle which is not zero relative to each of the two transverse directions. Wherein the cells of the honeycomb are extend in the annotated Figure 4 above to show that the irradiation angle with respect to the transverse directions of the channel wails as depicted is currently ~45°.
    PNG
    media_image1.png
    362
    362
    media_image1.png
    Greyscale
 Highlighted, in the drawing is a line drawn between points P1 and P2 and two lines extending the cells walls of the honeycomb. Noting that the extended honeycomb cell wall lines are ~45° extending from a central axis. The central axis is created by the intersection of the PEC and the drawn intersecting line. As demonstrated above, the extended honeycomb cell wall lines overlap with the cellular structure, 
It would have been obvious to further modify the combination as applied above to ensure that the microwave generators taught by Miura are set at predefined irradiation angle (a) is in the range from 30 to 60 degrees as taught by Brundage, Due to the fact it would amount to nothing more than a use of a known irradiation angle, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Brundage. Accordingly, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 7, 	
Which is designed to continuously dry a plurality of honeycomb bodies in a run through process, and
the feed unit is designed to transfer the bodies in a feeding direction which is parallel to the longitudinal direction.
Miura teaches the following:
([0019]) teaches that a conveyor system for continuously supplying and delivering a plurality of honeycomb bodies into and out of the drying bath.

 ([0031]) teaches that the green honeycomb structure emerges from the choke 132, it can be cut transversely into smaller pieces. Thus, the microwave applicator 102 can process a green honeycomb structure having an axial length longer than the axial length of the microwave applicator 102. It follows from this that the pieces can be cut to any length, including a length smaller than that of the microwave applicator allowing for multiple pieces to be a handled simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified above, By utilizing a feeding direction which is parallel to the longitudinal direction, as taught by Brundage. Highlighting, implementation of a feeding direction which is parallel to the longitudinal direction provides a means for processing a green honeycomb structure having an axial length longer than the axial length of the microwave applicator, ([0031]).

Regarding claim 15,
Wherein the first plurality of microwave radiators comprises four microwave radiators that are offset by 90° with respect to one another, and the second plurality of microwave radiators comprise:; four microwave radiators that are offset by 90° with respect to one another.
Regarding Claim 15, Miura as modified teaching the same as applied in claim 1. Miura as modified is silent on the plurality of microwave radiators being offset. In analogous art as applied above, Puschner suggests utilizing a plurality and the orientation of microwave sources, and in this regard Puschner further teaches the following:
([0031]) teaches that only two microwave emitters can be arranged at equal angular intervals (180°) or four microwave emitters at equal angular intervals (90°) in a radial plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified. By utilizing four microwave emitters at equal angular intervals {90°) in a radial plane, as taught by Puschner. Highlighting, implementation of four microwave emitters at equal angular 
Regarding claim 16,
Wherein the system comprises a vacuum pump operable such that during operation the internal pressure in the microwave oven effects a temperature within the microwave oven of below freezing.
Regarding Claim 16, Miura teaches a method of fabricating a honeycomb body and a drying system that utilizes microwaves and freezing during the manufacturing process. Miura is silent on the system comprising a vacuum pump and accompanying details. In analogous art for a method of continuous microwave vacuum drying of honeycomb ceramic bodies, Puschner suggests details regarding implementing a vacuum atmosphere during the microwave drying stage, and in this regard Puschner teaches the following
([0029]) teaches that the vacuum pressure in the microwave oven is set so that the temperature in the core of the honeycomb ceramic body is above the 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

B.) Claim(s) 8, are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Puschner in view of Brundage and in further view of Dotzel et al. (US-
2010/0,295,218, hereinafter Dotzel)
Regarding claim 8, 	
Wherein during operation the internal pressure in the microwave oven is set to less than 6 mbar.
Regarding claim 8, Miura as modified above teaches a vacuum pressure system that allows for normal microwave drying at 20 to 40 mbar but doesn't teach less than 6 mbar. In analogous art for a process used for drying ceramic honeycomb bodies, Dotzel gives details regarding the atmospheric pressure utilized in the drying chamber, and in this regard Dotzel teaches the following:
([0018]) teaches that the atmospheric pressure in the drying chamber is lowered abruptly within a time span of approximately 5 min to approximately 30 min, in particular within approximately 10 min, from room pressure (approximately 1000 mbar) to a final pressure of below 6 mbar, in particular to approximately 4 mbar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified. By utilizing a pressure of below 6 mbar, in particular to approximately 4 mbar during drying, as taught by Dotzel. Highlighting, implementation of a pressure of below 6 mbar, in particular to approximately 4 mbar during drying is it allows for shock-frozen. Wherein shock-frozen the honeycomb allows for frozen state leading to higher stability and low shrinkage of the honeycomb body, ([0018]).
C.) Claim(s) 9, are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Puschner in view of Brundage and in further view of Michael Sanserverino (US-
2014/0,322,416, hereinafter Sanserverino)
Regarding claim 9,
The system is designed in such a way that during operation the irradiated microwave power is adjusted as a function of the pressure prevailing in the microwave oven.
Regarding claim 9, Miura as modified above teaching a method of fabricating at least a honeycomb body and a drying system, but does not teach adjusting microwave power as a function of pressure. In analogous art for a microwave assembly that has a programmable pressurized atmosphere, Sanserverino give details reading a controller programmed to control the pressure of the drying chamber, and in this regard Sanserverino teaches the following:
(Claim 3) states that a pressure sensor configured to sense the pressure inside the cavity of the pressurized oven; Wherein the heater is turned off when the pressure is equal to at least a second given pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified. By utilizing a pressure sensor configured to sense and control the pressure inside the cavity of microwave oven, as taught by Sanserverino. Highlighting, implementing a pressure sensor allows for a feedback loop with the pressure monitor to control the pressure inside the pressurized oven, wherein if the pressure inside the cavity of the pressurized 
	                                                       Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741